UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7486


ELIJAH M. MAVEN,

                  Petitioner - Appellant,

             v.

LORETTA K. KELLY,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cv-00480-GBL-TRJ)


Submitted:    January 19, 2010              Decided:   January 27, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elijah M. Maven, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Elijah M. Maven seeks to appeal the district court’s

order     dismissing        as     untimely          his     28     U.S.C.       § 2254    (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate         of    appealability.            28    U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial       showing          of    the     denial     of    a

constitutional         right.”            28    U.S.C.       § 2253(c)(2)          (2006).        A

prisoner       satisfies           this        standard       by        demonstrating          that

reasonable       jurists         would     find       that        any    assessment       of     the

constitutional         claims      by     the    district          court    is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We have

independently reviewed the record and conclude that Maven has

not     made    the    requisite          showing.            Accordingly,         we     deny    a

certificate       of    appealability            and       dismiss       the     appeal.          We

dispense       with     oral       argument       because          the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                        DISMISSED



                                                 2